Citation Nr: 1126064	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left foot disability. 

3.  Entitlement to service connection for left hip arthritis.  

4.  Entitlement to an increased initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).   

5.  Entitlement to an increased rating for service-connected traumatic cataract, left eye, with stromal opacity of the cornea, evaluated as 20 percent disabling prior to April 13, 2004, and as 30 percent disabling thereafter.  

6.  Entitlement to an increased rating for service-connected left proximal femoral fracture, currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had honorable active service from October 1973 to October 1976, and from March 1978 to April 26, 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2005, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  In March 2007, the RO denied a claim for an increased rating for service-connected left proximal femoral fracture, evaluated as 20 percent disabling, and granted a claim for an increased rating for service-connected traumatic cataract, left eye, with stromal opacity of the cornea, to the extent that it increased the Veteran's rating from 20 percent to 30 percent.  In October 2008, the RO denied claims for service connection for a left knee disability, and a left foot disability.  In March 2010, the RO denied a claim for service connection for left hip arthritis.  

In February 2011, the Veteran was afforded a hearing before the undersigned, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  A left knee disability, a left foot disability, and left hip arthritis, were not caused or aggravated by service, or by a service-connected disability.    

2.  The Veteran's service-connected PTSD is shown to have been manifested by symptoms that include nervousness, depression, sleep difficulties, nightmares three times per week, hypervigilance, an intolerance of crowds, and an exaggerated startle response; and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not occupational and social impairment with reduced reliability and productivity.  

3.  Prior to April 13, 2004, the Veteran's service-connected traumatic cataract, left eye, with stromal opacity of the cornea, is shown to have been productive of corrected visual acuity of no worse than 20/200, and not more than an average concentric contraction of 46.5 degrees.  

4.  As of April 13, 2004, the 30 percent rating in effect for Veteran's service-connected traumatic cataract, left eye, with stromal opacity of the cornea, is the maximum schedular provided for; factors warranting an extraschedular rating are not shown.  

5.  The Veteran's service-connected left proximal femoral fracture, is shown to have been productive of pain, but not: a limitation of flexion of the right thigh to 20 degrees, or an impairment of the femur with marked knee or hip disability.





CONCLUSIONS OF LAW

1.  A left knee disability, a left foot disability, and left hip arthritis, were not caused or aggravated by the Veteran's service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for an initial evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).  

3.  Prior to April 13, 2004, the criteria for the assignment of a rating in excess of 20 percent for service-connected traumatic cataract, left eye, with stromal opacity of the cornea, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.84a, Diagnostic Codes 6027, 6077, 6080 (2008). 

4.  As of April 13, 2004, the criteria for a rating in excess of 30 percent for service-connected traumatic cataract, left eye, with stromal opacity of the cornea, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.84a, Diagnostic Codes 6027, 6077, 6080 (2008).  

4.  The criteria for a rating in excess of 20 percent for service-connected left proximal femoral fracture have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 4.7, 4.56, 4.71a, Diagnostic Codes 5252, 5255 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for a left knee disability, a left foot disability, and left hip arthritis, with all claims to include as secondary to service-connected disability.  He primarily argues that the claimed conditions are secondary to his service-connected fracture of the left femur.  

In rating decisions, dated in October 2008 (left knee and left foot disabilities) and March 2010 (left hip arthritis), the RO denied these claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

Service connection is currently in effect for: PTSD, traumatic cataract, left eye, with stromal opacity of the cornea, left proximal femoral fracture, scars of the face and neck, and a left hip scar.  

The Veteran's service treatment records do not show any relevant complaints, treatment, or diagnoses.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1995 and 2011.  This evidence includes a March 2003 X-ray report which states that both hips were radiologically normal.  VA progress notes dated as early as 2007 show treatment for complaints of foot pain, and use of orthotics, with notations of plantar fasciitis, and pes planus.  A December 2007 report characterized the Veteran's pes planus as "mild."  Other VA progress notes, dated thereafter, contain notations of Morton's metatarsalgia.  A January 2007 X-ray report for the feet notes a bone cyst at the left first proximal phalanx.  See also December 2008 X- ray report.  A February 2008 report shows that the Veteran reported that he worked on his feet eight hours per day, and that he used a treadmill for exercise.  An April 2009 X-ray report for the knee contains an impression of "no acute process."  In August 2009, the Veteran underwent a plantar fasciotomy.

A VA examination report, dated in October 2006, shows that on examination, there was no malunion or nonunion of any joint, and that weight-bearing was good.  There was no ankylosis.  There was some limitation of hip motion due to pain.  There was no shortening of the legs.  The diagnosis was left femur status postoperative open reduction with residuals.  

A VA examination report, dated in August 2008, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The diagnosis was left foot plantar fasciitis.  On examination, the legs each measured 31 inches.  The left knee was noted to have a normal examination.  The examiner concluded that the Veteran's left foot and knee conditions were not caused by or a result of his left femur fracture.  The examiner explained that there was no deformity of the left leg, that his leg lengths were the same, that the knees had full ranges of motion, that the Veteran's knee and foot pain did not start until 2007, and that there was no continuity of care for many years following service.  An associated X-ray report for the left hip was negative, with a notation of a bone infarction of the distal femur and proximal tibia.  

A VA examination report, dated in February 2010, shows that on examination, there was poor propulsion, with weight-bearing affected.  The left hip had normal articulation.  An associated X-ray report for the left hip notes that it was normal in appearance.  The diagnosis was healed fracture of the left hip with residual chronic pain.  The examiner noted that, "The current left hip problem is caused by or a result of fracture in the service."  

A VA examination report, dated in June 2010, shows that the Veteran complained of his left hip pain and "giving way."  Gait was antalgic, favoring the left leg.  There was no evidence of abnormal weight bearing.  An X-ray report for the left hip, dated in March 2010, was noted to only show posttraumatic changes in the left femur.  The left hip joint space was noted to be relatively well-maintained.  The diagnosis was left hip strain secondary to left femoral fracture, status post ORIF (open reduction, internal fixation).  

Two reports, from R.K.K, M.D., dated in April 2010, and February 2011, show that this physician stated that the Veteran has left hip and thigh pain due to his inservice injuries which causes some limitation in his activities and flare-ups.  

The Board finds that the claims must be denied.  With regard to the claim for left hip arthritis, a left hip disorder was not noted in the Veteran's service treatment reports.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  In addition, to the extent that the Veteran has been noted to have left hip pain, and "strain," VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no competent evidence, to include no X-ray reports, to show the existence of left hip arthritis, or any other left hip disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Furthermore, there is no competent evidence to show that a left hip disability is related to the Veteran's service.  Accordingly, the claim must be denied. 

With regard to the claims for a left knee and left foot disability, the Veteran was not treated for left knee symptoms or left foot symptoms during service.  Therefore, chronic conditions are not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of either a left knee or left foot disability is dated in 2007.  This is about 14 years after separation from service, and this period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between a left knee disability, or a left foot disability, and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In summary, the evidence does not show that the Veteran has a left knee disability, or a left foot disability, that is related to his service, and the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  Id.  To the extent that the Veteran has argued that he has a left knee disability, and a left foot disability, that were caused or aggravated by his service-connected left femur disability, there is no competent evidence to show that either of the claimed disabilities were caused or aggravated by a service-connected disability.  In this regard, the only competent opinions are found in the August 2008 VA examination report, and both of these opinions weigh against the claims.  These opinions are shown to have been based on a review of the Veteran's C-file, they are accompanied by a sufficient rationale, and they are therefore considered highly probative evidence against the claims.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that a left knee disability, a left foot disability, and left hip arthritis, were caused or aggravated by service that ended in 1993, or by a service- connected disability.  In this case, when the Veteran's service treatment records (which show no relevant treatment), and his post-service medical records are considered (which do not show any relevant treatment prior to 2007, and which do not contain competent evidence of a diagnosed, compensable left hip disability, or a nexus between any diagnosed disability and the Veteran's service, or a serviced-connected disability), the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions that he has the claimed conditions that are related to his service, or to a service-connected disability.   


II.  Increased Initial Evaluation/Ratings

The Veteran asserts that he is entitled to an increased initial evaluation in excess of 30 percent for service-connected PTSD, an increased rating for service-connected traumatic cataract, left eye, with stromal opacity of the cornea, currently evaluated as 20 percent disabling prior to April 13, 2004, and as 30 percent disabling thereafter, and an increased rating for service-connected left proximal femoral fracture, currently evaluated as 20 percent disabling.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  




A.  PTSD

The Veteran asserts that he is entitled to an increased initial rating for his service-connected PTSD.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2010), the Veteran's service records show that he served in Saudi Arabia as a cook with an engineering unit.  The medical evidence shows that the Veteran was hospitalized for substance abuse twice in 1995.  In 2002, he began receiving treatment for psychiatric symptoms, with a diagnosis of probable PTSD. 

In May 2005, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  The RO assigned an effective date for service connection (and the 30 percent rating) of September 30, 2003.  The Veteran has appealed the issue of entitlement to an increased initial evaluation.  The RO subsequently assigned an effective date for service connection (and the 30 percent evaluation) of April 30, 2003.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board notes that the Veteran has been afforded a number of diagnoses of psychiatric disorders other than PTSD.  In its analysis the Board has not attempted to dissociate any psychiatric symptoms from the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The relevant medical evidence consists of VA progress notes, dated between April 30, 2003 and 2010, and VA examination reports, dated in April 2005, December 2006, and June 2010.   

The VA progress notes show ongoing treatment for psychiatric symptoms.  Between 2003 and 2007, the Veteran was afforded a number of GAF scores of 55, one GAF score of 54, and one GAF score of 59 (in April 2008).  A March 2004 report notes a mildly anxious mood, coherent speech, and goal-directed thought production.  Thought content was relevant.  There was no evidence of delusions, hallucinations, or suicidal or homicidal ideation or intent.  He was oriented times three, with a grossly intact memory (which was not formally assessed).  Judgment was fair.  Insight was fair to poor.  The assessment was general anxiety disorder NOS (not otherwise specified).  A February 2006 report notes complaints of hallucinations and delusions.  On examination, speech was well-organized, logical, and goal-directed.  Mood was irritable and affect was labile.  Cognition was clear.  The GAF score was 55.  A June 2007 report notes that he had a dysphoric mood, a full-range affect, and that there was no evidence of a thought disorder, hallucinations, delusions, paranoia, or withdrawal.  His mood was stable, with intact memory, attention and concentration.  Speech was within normal limits.  Hygiene was fair.  Judgment and insight were good.  An April 2008 report notes that he was working full-time at the postal service.  

A VA examination report, dated in April 2005, shows that the Veteran presented with good grooming and personal hygiene.  He was alert and cooperative.  Motor activity was normal.  Mood was dysthymic with blunted affect.  His responses had a shortened latency.  He reported that he worked full-time for a railroad, and that he was not missing work, although he had decreased activity due to his symptoms 20 to 30 percent of the time.  He stated that he was living with his wife, and that he had grown children.  He stated that he had not used alcohol or drugs for over two years.  He reported having a daily depressed mood.  He denied panic attacks, and suicidal and homicidal ideation and intent.  He denied psychotic symptoms.  He complained of frequent nightmares and intrusive thoughts, with a lessened interest in social activities.  He also reported feeling detached and having sleep difficulties.  On examination, he was alert and oriented in all domains.  He was very depressed, with poor concentration.  Speech was reduced in productivity and had a flattened tone.  Thoughts were linear and goal-directed.  The Axis I diagnoses were PTSD with depressed mood, and polysubstance abuse, in full remission.  The Axis V diagnosis was a GAF score of 54.  

A VA examination report, dated in December 2006, shows that the Veteran was noted to have had two treatments for psychiatric symptoms since February 2006, and he reported that he went to a psychiatric "every few months."  The report indicates that he was taking Setraline.  He reported that he had been working full-time at his job for two years, and that he often took leave due to his symptoms.  He complained of symptoms that included road rage, sleep disturbance, and irritability.  On examination, he was clean, neatly groomed and appropriately dressed, with clear speech.  His attitude was hostile.  Affect was appropriate and mood was dysphoric.  He was oriented to person, time and place.  Thought processes and content were unremarkable.   There were no delusions.  He understood the outcome of behavior, and he understood that he had a problem.  Sleep was limited to about the first four hours, with dreams awakening him.  There were auditory hallucinations, with inappropriate behavior, which was described as impatience and irritability, and fighting with his wife and neighbors, but no assaults or arrests.  There was no obsessive or ritualistic behavior.  There were panic attacks, although the examiner stated that no true panic episodes were described.  There were no suicidal thoughts.  Impulse control was fair.  There was no problem with activities of daily living.  Remote and recent memory were normal; immediate memory was mildly impaired.  The examiner indicated that the Veteran had been employed for two years, with one week of work lost in the last year.  The Axis I diagnosis was PTSD, chronic.  The Axis V diagnosis was a GAF score of 55.  

A VA examination report, dated in June 2010, shows that the Veteran complained of nervousness, depression, sleep difficulties, nightmares three times per week, hypervigilance, an intolerance of crowds, and an exaggerated startle response.  The report notes the following: there is no history of suicide attempts, or panic attacks.  The Veteran reported a history of eight or nine rehabilitations for substance abuse, but that he has been clean and sober for ten years.  He has not been hospitalized for any relevant symptoms since 1996.  He receives outpatient care every few months.  He takes Setraline, Hydroxyzine and Buspirone "which do not help very much."  He has worked for the postal service for 16 years.  He lives with his wife.  He had no real friends and "limited" recreational and leisure pursuits.  On examination, there were no loosened associations, and there was no flight of ideas.  Mood was tense and a little tearful at times.  Affect was appropriate.  There was no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communications.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  Remote and recent memory was adequate.  Insight and judgment were adequate, as was intellectual capacity.  The Axis I diagnoses were PTSD, depressive disorder, not otherwise specified, and polysubstance dependence in sustained remission.  The Axis V diagnosis was a GAF score of 54.  The examiner stated that the Veteran has moderate and persistent PTSD symptoms with no remissions, and two Axis I diagnoses that mutually aggravate each other.  The examiner noted that he was anxious and somewhat irritable, and that he had some impairment of social functioning.  

The Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met.  The Veteran's GAF scores of record range between 54 and 55, and they are evidence of moderate symptoms.  See QRDC DSM-IV.  The medical reports show that there is very little evidence of auditory or visual hallucinations, delusions, or other psychotic features, or suicidal or homicidal ideation, intent, or plan.  There is no evidence to show a substantial impairment of thought processes, or speech, or more than a mild impairment of memory.  Judgment has been characterized as "adequate," and the most recent VA examination report shows that the examiner characterized his symptoms as "moderate and persistent."  In addition, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  At the time of his most recent VA examination, he reported that he had been working full-time for 16 years.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's PTSD symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met under DC 9411.  

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  The Board therefore finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.  

B.  Traumatic Cataract, Left Eye, with Stromal Opacity of the Cornea

The Veteran asserts that he is entitled to an increased rating for service-connected traumatic cataract, left eye, with stromal opacity of the cornea.  

As for the history of the disability in issue, the Veteran's service treatment reports show that in January 1975, he sustained trauma to the left side of his face, to include a left corneal abrasion, in a motor vehicle accident.   As for the post-service medical evidence, a December 1993 VA examination report noted complaints of decreased left eye vision, with findings that included "anisompetropic with high myopia," astigmatism, and mild hyperopia, and a central cataract, left eye.  See 38 C.F.R. § 4.1. 

In August 1995, the RO granted service connection for traumatic cataract, left eye, with stromal opacity of the cornea, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In July 25, 2006, the Veteran filed his claim for an increased rating.  In March 2007, the RO granted the claim, to the extent that it increased his rating from 20 percent to 30 percent, with an effective date of April 25, 2006.  In June 2010, the RO further determined that its March 2007 rating decision was based on CUE (clear and unmistakable error), and assigned an effective date for the 30 percent rating of April 13, 2004.  

During the pendency of the appeal, the criteria for rating eye disabilities were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).   

The RO has evaluated the Veteran's traumatic cataract, left eye, with stromal opacity of the cornea, under 38 C.F.R. § 4.84a, Diagnostic Codes (DC's) 6027-6077.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that "traumatic cataract" is the service-connected disorder, and it is rated as if the residual condition is impairment of central visual acuity under DC 6077.  

Service-connection is not in effect for a right eye disability, and there is no evidence to show that the Veteran is blind in the right eye.  See e.g., December 2006 VA progress note (noting right eye near visual acuity of 20/20 (without correction).  Therefore, the Veteran's right eye vision is considered normal (20/40 or better) when evaluating the left eye for compensation purposes, and the provisions pertaining to compensation for the combination of service-connected and nonservice-connected disabilities, where blindness in each eye is shown, do not apply.  See 38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. § 3.383(a)(1); Villano v. Brown, 10 Vet. App. 248, 250 (1997); Boyer v. West, 12 Vet. App. 142, 144-5 (1999).  

A.  Prior to April 13, 2004

In its June 2010 rating decision, the RO determined that its March 2007 rating decision was CUE because VA reports showed that the Veteran had undergone .  phacoemulsification surgery with posterior chamber intraocular lens implant of the left eye on April 13, 2004.  The RO therefore determined that the VA medical report of this procedure was an informal claim.  See 38 C.F.R. § 3.157 (2010).  The Board will therefore examine the evidence for up to one year prior to the date of the claim, i.e., up to April 13, 2003.  See 38 C.F.R. § 3.400(o)(2) (2010).  

Under 38 C.F.R. § 4.84a, DC 6027, traumatic cataracts are to be rated on impairment of vision.  

Under this DC 6077, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable (0 percent) to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  Visual acuity is rated based on best distant vision obtainable after correction by eyeglasses.  38 C.F.R. § 4.75 (2008). 

DC's 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  Where vision in one eye is 5/200 and vision in the other eye is 20/40, a 30 percent evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6076 (2008).  Where vision in one eye is 10/200 and vision in the other eye is 20/40, a 30 percent evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  

A VA eye examination report, dated in July 2003, shows that the Veteran's best corrected visual acuity was 20/200, left eye, and 20/20, right eye.  

The Board finds that, prior to April 13, 2004, the Veteran has not met the criteria for a rating in excess of 20 percent for his left eye disability.  As noted above, when service connection is in effect for only one eye, the nonservice-connected eye is considered to have vision of 20/40 or better.  The evidence shows that the best corrected vision for the Veteran's service-connected left eye is 20/200.  Under the criteria for rating impairment of central visual acuity, the Veteran's corrected distant visual acuity in the service-connected left eye of 20/200 warrants no more than a 20 percent rating.  38 C.F.R. §§ 4.83, 4.84a, DC's 6076 and 6077 (2008).      

The July 2003 VA examination report notes that the Veteran has a decreased visual field in his left eye.  Ratings for impairment of field vision are evaluated from 10 to 30 percent under Diagnostic Codes 6080 and 6081.  Because service connection is only in effect for the left eye, the only available ratings are for unilateral visual field loss.  See 38 C.F.R. § 4.84a, DC 6080.  

A rating in excess of 20 percent under DC 6080 requires concentric contraction of visual field to 5 degrees.  

Under 38 C.F.R. § 4.75, ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  

Regarding the determination of field loss, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III of VA's Rating Schedule for determining average concentric contraction of visual fields. The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

Note (1): Correct diagnosis reflecting disease or injury should be cited.

Note (2): Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on a parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under Sec. 3.350(b)(2) of this chapter; not however, for the purpose of Sec. 3.350(a) of this chapter.  Entitlement on account of blindness requiring regular aid and attendance, Sec. 3.350(c) of this chapter, will continue to be determined on the facts in the individual case.  

The July 2003 VA examination report includes associated visual field test findings for the left eye which show that the Veteran had up loss of 8 degrees (45-37), up temporal loss of 5 degrees (55-50), temporal loss of 20 degrees (85-65), down temporal loss of 30 degrees (85-55), down loss of 25 degrees (65-40), down nasal loss of 10 degrees (50-40), nasal loss of 15 degrees (60-45), and up nasal loss of 15 degrees (55-40).  The combined loss for the left eye based on these figures amounts to 128.  Using the calculations enumerated in 38 C.F.R. § 4.76a (i.e., 500-128), a figure of 372 results, and dividing that number by 8 equals 46.5 degrees average concentric contraction for the left eye, or 20/50 (6/15).  See DC 6080.

Given the foregoing, a rating in excess of 20 percent is not warranted.  There is no competent evidence to show concentric contraction of the visual field to 5 degrees.  

Higher evaluations are also available under the diagnostic codes evaluating tuberculosis of the eye, congestive or inflammatory glaucoma, malignant new growths of the eyeball, active chronic trachomatous conjunctivitis, bilateral ectropion, bilateral entropion, bilateral lagophthalmos, or aphakia.  However, none of these conditions have been demonstrated in the record and, thus, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  38 C.F.R. § 4.79, DCs 6010, 6012, 6014, 6017, 6020, 6021, 6022, 6029.

Accordingly, the Board finds that, prior to April 13, 2004, the assignment of a rating in excess of 20 percent for the Veteran's left eye disability is not warranted.  The 20 percent disability evaluation is the highest rating warranted for the appeal period.  

B.  As of April 13, 2004

Under Diagnostic Code 6070, the maximum schedular rating for blindness in one eye, having only light perception, is 30 percent, absent evidence of blindness in the nonservice-connected eye.  38 C.F.R. § 3.84a, Diagnostic Code 6070. 

Under Diagnostic Code 6066, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40.   38 C.F.R. § 4.84a, Diagnostic Code 6066.  

In this case, a 40 percent disability rating could only be warranted when there is anatomical loss of the left eye, since visual acuity for the (nonservice-connected) right eye is automatically deemed to be 20/40.  See 38 C.F.R. § 4.84a.  However, this is not shown by the record.  In this regard, a June 2010 VA eye examination report indicates that the Veteran has a near-total loss of left eye vision, and left eye visual field loss.  However, the evidence of record does not show anatomical loss of the left eye.  There is no evidence to show blindness in the nonservice-connected right eye.  There is no evidence of a serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  Accordingly, the criteria for a 40 percent rating under DC's 6066 and 6070 are not shown to have been met.  

An evaluation in excess of 30 percent is not warranted for impairment of field of vision under DC 6080.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.  Under DC 6080, the maximum available disability rating is 30 percent for one service-connected eye (unilateral).  The Veteran already has a 30 percent rating for his service-connected left eye.  He is not service-connected for the right eye.  Therefore, a higher rating is not available under DC 6080 for unilateral impairment of field vision.  

Finally, the Board has considered whether the Veteran's service-connected left eye presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  This regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The schedular criteria applicable to the Veteran's claim encompass the manifestations of the Veteran's disability, including loss of vision.  The aforementioned June 2010 VA eye examination report states that the Veteran has a near-total loss of vision in his left eye, and that this has an effect on his employment.  However, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the Board finds that the Veteran's level of disability and symptomatology, as explained above, are reasonably described by the rating criteria and that the Veteran's disability level and symptomatology are both addressed and properly evaluated under the schedular criteria.  The Veteran's left eye disability is evaluated as 30 percent disabling, his percentage rating represents, as far as can practicably be determined, the average impairment in earning capacity resulting from his injury and its residual conditions in civil occupations.  See 38 C.F.R. § 4.1.  The evidence is insufficient to show factors not already contemplated by the rating criteria render impractical the application of the regular schedular standards.  Apart from his 2004 surgery, there is no evidence to show that he has been hospitalized for his left eye disability, and he continues to work full-time.  In this regard, a Department of Labor form completed by a private health care provider, dated in March 2008, indicates that the Veteran may be disabled due to joint disorders.  Accordingly, the regular schedular standards and the assigned disability rating adequately compensate the Veteran for any adverse impact caused by his left eye disability.  The Board finds that the criteria for submission for assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not met.  

C.  Left Proximal Femoral Fracture

The Veteran asserts that he is entitled to an increased rating for service-connected left proximal femoral fracture, currently evaluated as 20 percent disabling.  

As for the history of the disability in issue, the evidence indicates that in January 1982, he sustained a gunshot wound to the left thigh with fracture, and that he underwent an ORIF (open reduction, internal fixation) with insertion of a plate and screws.  See 38 C.F.R. § 4.1.   

In August 1995, the RO granted service connection for left proximal femoral fracture, evaluated as 10 percent disabling.  In September 2003, the RO increased his rating to 20 percent.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In July 25, 2006, the Veteran filed his claim for an increased rating.  In March 2007, the RO denied the claim.  The Veteran has appealed.  

The RO has evaluated the Veteran's service-connected left proximal femoral fracture under DC's 5299-5255.  See 38 C.F.R. § 4.27.  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5299 appears to merely represent an injury to the musculoskeletal system.  DC 5255 represents an impairment of the femur, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.  

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of the thigh to 20 degrees warrants a 30 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5255, a 30 percent evaluation is warranted for: Femur, impairment of: Malunion of: with marked knee or hip disability.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  The standard range of motion for the hip is flexion to 125 degrees and extension to 0 degrees, and abduction from 0 degrees to 45 degrees.

An August 2006 VA progress note shows that the hip had "no significant limitation of ROM (range of motion)."  

A VA examination report, dated in October 2006, shows that the left hip had flexion to 45 degrees, adduction to 10 degrees, and 20 degrees of abduction.

A VA foot examination report, dated in August 2008, states that no hip deformity was noted.  An associated X-ray report contains an impression of "Negative.  Bone infarction of the distal femur and proximal tibia."  

A VA examination report, dated in February 2010, indicates that the left hip had flexion from 0 to 155 degrees, extension from 0 to 15 degrees, abduction from 0 to 30 degrees, and that he could cross his left leg over his right, and turn his toes out more than 15 degrees.  An associated X-ray report notes a considerable amount of smooth reactive bone along the upper posterolateral aspects of the femur, with no evidence of acute reaction.  There was some thickening of the cortex of the femoral shaft, but the hip joint itself was normal in appearance.  Residual metallic devices were seen, specifically, two medium-sized screws and a small screw remnant.  Left hip articulation was normal.  

A VA examination report, dated in June 2010, indicates that the left hip had abduction to 45 degrees, with pain at 40 degrees, adduction to 20 degrees, with pain at 20 degrees, internal rotation to 20 degrees, with pain at 20 degrees, and external rotation to 45 degrees, with pain at 45 degrees.  The diagnosis was left hip strain secondary to left hip femoral status post ORIF.  An associated X-ray report, dated in March 2010, contains an impression of posttraumatic/postoperative changes proximal left femur.  

The Board finds that the claim must be denied.  There are no findings to show that the Veteran has a limitation of flexion of the left thigh to 20 degrees, or that his left femur fracture is productive of a malunion of the femur with marked knee or hip disability.  With regard to DC 5255, the August 2008 VA examination report notes that the knees had full ranges of motion, and X-rays of the left hip, dated in 2008 and 2010, were essentially normal.  Accordingly, the criteria for a rating in excess of 20 percent under DC's 5252 and 5255 have not been met.  

A higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204- 206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The VA progress notes include findings of 5/5 strength in February 2006.  The October 2006 VA examination report shows that there was no malunion or nonunion of any joint, no ankylosis, and no shortening of the legs.  Weight-bearing was good.  There was no ankylosis.  There was some limitation of hip motion due to pain.  The August 2008 VA examination report shows that there was no deformity of the left leg, and that the Veteran's leg lengths were the same.  An associated X-ray report for the left hip was negative, with a notation of a bone infarction of the distal femur and proximal tibia.  The February 2010 VA examination report notes that there was poor propulsion, with weight-bearing affected.  The left hip had normal articulation.  An associated X-ray report for the left hip notes that it was normal in appearance.  The diagnosis was healed fracture of the left hip with residual chronic pain.  The June 2010 VA examination report shows that the Veteran's gait was antalgic, favoring the left leg.  The left hip joint space was noted to be relatively well-maintained.  There was no evidence of abnormal weight bearing.  A March 2010 VA X-ray report for the left hip was noted to only show posttraumatic changes in the left femur.  The diagnosis was left hip strain secondary to left femoral fracture, status post ORIF.  Two reports, from Dr. R.K.K, dated in April 2010, and February 2011, state that the Veteran has left hip and thigh pain due to his inservice injuries which causes some limitation in his activities and flare-ups.  
 
The Board finds that this evidence is insufficient to show that the Veteran's service-connected left proximal femoral fracture is productive of neurological impairment, incoordination, or other findings that would support a higher rating on the basis of functional loss due to pain.  The Board finds that, when the ranges of motion in the left lower extremity are considered together with the evidence of functional loss due to left lower extremity pathology, the evidence does not support a conclusion that the loss of motion in the left lower extremity more nearly approximates the criteria for a 30 percent rating under DC 5255, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

D.  Conclusion

In deciding the Veteran's increased initial evaluation claim, and the increased rating claims, the Board has considered the determinations in Fenderson and Hart, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of any of the disabilities in issue, such that an increased initial evaluation, or increased ratings, is warranted.  

For all claims, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August and December of 2006, August 2007, February and May of 2008, and October 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the claim for an increased initial evaluation for PTSD, the appeal is based on a grant of service connection in May 2005.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations, and with regard to the claims for service connection, etiological opinions have been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER


The appeal is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


